Citation Nr: 0840657	
Decision Date: 11/25/08    Archive Date: 12/03/08

DOCKET NO.  06-38 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to waiver of recovery of a VA pension 
overpayment in the amount of $1,584.00.  

2. Whether new and material evidence has been presented to 
reopen the claim of service connection for a psychiatric 
disorder other than post-traumatic stress disorder.  

3. Whether new and material evidence has been presented to 
reopen the claim of service connection for residuals of 
gunshot wound in lower back.  

4. Whether new and material evidence has been presented to 
reopen the claim of service connection for a back disability. 

5. Entitlement to a rating higher than 30 percent for post-
traumatic stress disorder

6. Entitlement to a total disability rating for compensation 
based on individual unemployability. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission

ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
January 1963 to December 1966.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a determination in September 2006 of the 
Committee on Waivers and Compromises of the Department of 
Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

On the claim for waiver of recovery of a pension overpayment, 
the veteran's most recent Financial Status Report is dated in 
November 2006.  Since then, the veteran's VA compensation has 
been increased and a current Financial Status Report is 
necessary to adjudicate the claim.  



In a rating decision in January 2008, the RO adjudicated the 
applications to reopen the claims of service connection for a 
psychiatric disorder other than post-traumatic stress 
disorder, residuals of gunshot wound in lower back, and a 
back disability.  The RO also adjudicated the claim for 
increase for post-traumatic stress disorder and the claim for 
a total disability rating for compensation based on 
individual unemployability.

Subsequently, in March 2008, the veteran submitted a 
statement regarding these claims, which the Board construes 
as notice of disagreement.  As the RO has not yet issued a 
statement of the case as to these claims, the Board is 
required to remand the claim.  Manlicon v. West, 12 Vet. App. 
238 (1999).

Accordingly, the case is REMANDED for the following action:

1. Ask the veteran to complete a Financial 
Status Report (VA Form 20-5655) listing 
all monthly income, monthly expenses, 
assets, and debts.

2. After completion of the above, 
readjudicate the request for waiver of 
recovery of a pension overpayment of VA in 
the amount of $1,584.00.  If the benefit 
sought is denied, provide the veteran with 
a supplemental statement of the case and 
return the case to the Board.  

3. Furnish the veteran a statement of the 
case on the following: the applications to 
reopen the claims of service connection 
for a psychiatric disorder other than 
post-traumatic stress disorder, residuals 
of gunshot wound in lower back, and a back 
disability, the claim for increase for 
post-traumatic stress disorder, and the 
claim for a total disability rating for 
compensation based on individual 
unemployability.  In order to perfect an 
appeal on these issues, the veteran must 
timely file a substantive appeal.




The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


